Title: To James Madison from John Murray Forbes, 24 July 1807
From: Forbes, John Murray
To: Madison, James



Duplicate
Sir,
Hamburg 24th. July 1807.

Inclosed is what I had the honor of addressing Your Excellency, under 18th. Inst.  I now also inclose the Treaty of Peace between France and Prussia as it appeared this morning in our Official Gazette.  This Treaty, so humiliating to Prussia, explains many Reports which my last mentioned as such.  It now seems certain that Prince Jerome is to be King of Westphalia, and that Prussia has ceded to the Emperor of France all his Sovereignty & Territory between the Rhine and Elbe, to be disposed of in any manner which the latter may deem proper, and which the former has pledged himself to approve and ratify.
I regret that I have not time to procure for this opportunity, a translation of this Treaty.  The treaty with Russia, although signed one day sooner has not yet been published from whence I conjecture that it’s ultimate ratification depends on the approval of the British Government.  Mr. Novosiltzof was sent with it to England.
The Prince de Ponte Corvo (Bernadotte) arrived yesterday in this City, with full Powers from the Emperor to arrange everything here.  He brings a positive demand of the Emperor for Sixteen Millions of Francs for the English Goods and the relinquishment of all measures concerning them.  What other objects are contemplated in this Mission are not yet known.  It is hoped and little doubted that on the settlement of a General Peace, this City will receive it’s former priviledges, but its great Commercial intercourse with England.  I do not believe the arrangements respecting it will much if at all precede, a Peace with that Power. It is presumed that Bremen will belong to the King of Westphalia, unless a new Duchy should be shaped out for a favorite Marshall, between the Ems and Elbe.  Rumors are now circulated & much beleived that the Army of the Prince of Ponte Corvo will shortly follow him and that their intention is to invade Holstein immediately  Should this be the Case, all trade with this Country is at an end for the present.  I am, respectfully Your Excellency’s Obedient Servant

J: M: Forbes

